                    Case 3:21-mj-00091               Document 6            Filed 04/21/21            Page 1 of 1
ORP DET ORD (1/15/16)


                                      IN THE UNITED STATES DISTRICT COURT
                                               FOR THE DISTRICT OF OREGON
 UNITED STATES OF AMERICA,                                            Case No. 3:21-MJ-00091

             v.
 ANDRE EUGENE SHAW                                                    ORDER OF DETENTION AFTER HEARING (18
                                                                      USC§ 3142(i))
    /"
~On motion of the Government involving an alleged:
       ~isk to the safety of any other person or the community for cases involving crimes described in 18 USC § 3 l 42(f)( I)
        ifserious risk defendant will flee;
       0 serious risk defendant will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate a prospective witness or
       juror or attempt to do so,
D Upon consideration by the comi sua sponte involving a:
       D serious risk defendant will flee;
        0 serious risk defendant will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate a prospective witness or
       juror or attempt to do so,

Having considered the nature and circumstances of the offense charged, the weight of evidence against the defendant, the history and
characteristics of the defendant, and the nature and seriousness of the danger to any person and to the community that would be posed by
the defendant's release, the court finds that:

D The offense charged creates a rebuttable presumption in 18 USC§ 3142(e) that no combination of conditions will reasonably assure the
safety of the community.

~ condition or combination of conditions will reasonably assure the appearance of defendant as required due to:
      D Foreign citizenship and/or illegal alien     D In custody/serving sentence                  [Q,~stance use/abuse
                                                     ,...., ~   .                                   GYUnknown
      D ICE Detainer                                 uJ'   Outstandmg warrant(s)
                                                                                                    family/employment/community ties
      D D_eportation(s)                              ~rior failure(s) to appear                     D Unstable/no residence available
      [i;:fMuitiple or false identifiers             D Mental health issues                         l:ivJnformation unverified/unverifiable
      G:n\liases
      ~rior criminal history, D including drug/drug related offense, D including alcohol/alcohol related offense
      b:f Prior supervision failure(s), D Including illicit drug use, D including alcohol abuse

G'.l'~co~~~;t~n or combination of conditions will reasonably assure the     safety of other persons and the community due to:
      ~ture of offense                                                         /,
      @ Arrest behavior                                                     l}fSubstance use/abuse
      G:;vfyssession ofweapon(s)                                            D Mental health issues
      G,Yiolent behavior                                                    D Alleged offense involves child pornography on the internet
      Q-1>rior criminal history, □ including drug/drug related              D including alcohol/alcohol related offense
      offen~
      GvP!for supervision failure(s), D Including illicit drug use,         D including alcohol abuse
      D Other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
D Other (writ/serving federal or state sentence): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
D Defendant has not rebutted by sufficient evidence to the contrary the presumption provided in 18 USC§ 3142(e).
GYbefendant did not seek release, and therefore may request a detention review hearing without making the required showing to reopen a
  detention hearing under 18 U.S.C. § 3142(f).
THEREFORE, IT IS ORDERED that:
         I.        Defendant is detained prior to trial;
         2.        Defendant is committed to the custody of the Attorney General for confinement in a corrections facility separated, as
                   far as practicable, from persons awaiting or serving sentences or being held in custody pending appeal;
         3.        Defendant shall be afforded a reasonable opportunity for private C}?ns.ultation with his counsel;
         4.
                                                                                                 1
                                                                                                          ri]fke
                   The superintendent of the corrections facility in which de~. .e. ndantf·1···s.1 c~n.fi.ned~h   the defendant available to the
                   United States Marshal for the purpose of appearance in connection whh any mt tf~ ceeding.
                                                                                              {/ ,"/           /,       ,_.--

                                                                                   ·--pf·.   u ., I~~
                                                                            United Stat~s Magistrate'Tuge

1 - DETENTION ORDER
